DETAILED ACTION

This office action is responsive to communication(s) filed on 1/25/2022.
 	Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of 10,423,218 and 10,852,812 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a power management integrated circuit (PMIC) comprising: a first memory bank; a second memory bank; and access control logic configured to: utilize the first memory bank in response to a first request when the second memory bank is empty, utilize the second memory bank in response to a write request if the second memory bank is not empty, and utilize the second memory bank in response to a second request received after the write request.

The closest prior art, More (US 20110022826) discloses similar teachings but fails to disclose the limitations recited above. More thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.
Regarding claim 10, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a non-transitory computer readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining the steps of: determining whether a second memory bank contains data; utilizing the first memory bank in response to a first request when the second memory bank is empty; utilizing the second memory bank in response to a write request if the second memory bank is not empty; and utilizing the second memory bank in response to a second request received after the write request.
The closest prior art, More (US 20110022826) discloses similar teachings but fails to disclose the limitations recited above. More thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.
Regarding claim 11, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest method comprising: determining whether a second memory bank contains data; utilizing the first memory bank in response to a first request when the second memory bank is empty; utilizing the second memory bank in response to a write request if the second memory bank is not empty; and utilizing the second memory bank in response to a second request received after the write request.
Regarding claims 12-20, they are allowable at least because they are dependent on independent claim 11.
The closest prior art, More (US 20110022826) discloses similar teachings but fails to disclose the limitations recited above. More thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827